DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group/Invention I – claims 1-20 (drawn to a method of forming a bioactive filamentary structure) in the reply filed on 17 November 2021 is acknowledged.
3.	Applicant’s election without traverse of Implant – species B (embodied in Figure 6) in the reply filed on 17 November 2021 is acknowledged.
4.	Applicant’s election without traverse of Method – species B (embodied in Figure 7) in the reply filed on 17 November 2021 is acknowledged.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ryan L. Bergeron on 05 January 2022.
The application has been amended as follows:

applying a polymer solution around a filamentary structure; 
after the polymer solution applying step, applying synthetic bone graft particles to the polymer solution and around the filamentary structure; and 
after the synthetic bone graft particles applying step, precipitating a polymer from the polymer solution such that the synthetic bone graft particles and the polymer coat the filamentary structure, 
wherein the polymer is precipitated from the polymer solution by applying a precipitating agent to the polymer solution, and 
wherein, after the polymer precipitating step, the bone graft particles are embedded in the polymer. 
2. (original) The method of claim 1, wherein the synthetic bone graft particles are applied around the filamentary structure by placing the coated filamentary structure into a container of synthetic bone graft particles and then removing the filamentary structure from the container. 
3. (original) The method of claim 2, wherein the container of the synthetic bone graft particles is shaken during placement of the coated filamentary structure into the container. 
4. (original) The method of claim 1, wherein the synthetic bone graft particles include either one or both of calcium phosphate and a bioactive additive. 
5. (original) The method of claim 1, wherein the polymer solution includes at least one solvent selected from the group consisting of glacial acetic acid (GAA), acetic acid, anisole, 
6. (original) The method of claim 5, wherein the polymer solution comprises polycaprolactone (PCL) and glacial acetic acid (GAA). 
7. (currently amended) The method of claim 1, wherein the [[is selected from the group consisting of sodium phosphate buffer, water, ethanol, 1-propanol, isopropyl ether, 2-butanol, hexane, and mixtures thereof. 
8. (original) The method of claim 1, wherein the polymer solution is applied around the filamentary structure by spraying the polymer solution around the filamentary structure. 
9. (currently amended) The method of claim 1, wherein the step of precipitating the polymer from the polymer solution includes immersing the polymer solution in [[the precipitating agent after applying both the synthetic bone graft particles and the polymer solution around the filamentary structure. 
10. (currently amended) The method of claim 1, wherein the step of applying a precipitating agent to [[comprises the step of applying a first buffer to the polymer solution after the polymer solution is applied around the filamentary structure to at least partially neutralize the polymer solution. 
11. (currently amended) The method of claim 10, wherein the step of applying a precipitating agent to the polymer solution further [[comprises the step of applying a second buffer to the polymer solution after the first buffer is applied around the filamentary structure to further dilute the polymer solution. 

13. (original) The method of claim 12, further comprising the step of packaging the dried coated filamentary structure disposed on an inserter. 
14. (original) The method of claim 1, further comprising covering a portion of the filamentary structure such that the bone graft particles do not coat the covered portion of the filamentary structure during the synthetic bone graft particles applying step. 
15. (original) The method of claim 14, wherein the covering step includes applying a mask over openings defined by the filamentary structure. 
16. (original) The method of claim 15, wherein the mask is a tape or a film. 
17. (original) The method of claim 1, wherein the bone graft particles are wedged between fibers of the filamentary structure after the synthetic bone graft particles applying step. 
18-21. (canceled) 
22. (previously presented) The method of claim 1, wherein the bone graft particles are 150 μm or less in size. 
23. (previously presented) The method of claim 1, wherein the bone graft particles are 90 μm or less in size. 
24. (canceled) 
25. (new) The method of claim 1, wherein the bone graft particles are embedded in the polymer such that at least a portion of the bone graft particles are exposed through the polymer that coats the filamentary structure after the polymer precipitating step.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a method of forming a bioactive filamentary structure comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly a method comprising the steps of:
applying a polymer solution around a filamentary structure; 
after the polymer solution applying step, applying synthetic bone graft particles to the polymer solution and around the filamentary structure; and 
after the synthetic bone graft particles applying step, precipitating a polymer from the polymer solution such that the synthetic bone graft particles and the polymer coat the filamentary structure, 
wherein the polymer is precipitated from the polymer solution by applying a precipitating agent to the polymer solution, and 
wherein, after the polymer precipitating step, the bone graft particles are embedded in the polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,475,531 B1
US PG Pub No. 2009/0148492 A1
US PG Pub No. 2014/0350680 A1
US 5,876,446
US PG Pub No. 2003/0065400 A1
US PG Pub No. 2008/0014279 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774